NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
YERUCHAM STONE,
Petitioner,
Civil Action No. 19-17962 (MAS) (ZNQ)
Vv.
BRACHA LEIBOWITZ STONE, MEMORANDUM OPINION
Respondent.

 

 

SHIPP, District Judge

This matter comes before the Court upon Petitioner Yerucham Stone’s (“Petitioner”)
September 12, 2019 petition (the “Petition”) (ECF No. 1) for the return of his three minor children
(the “Minor Children”) to Israel pursuant to the 1980 Hague Convention on Civil Aspects of
International Child Abduction (“Hague Convention” or “Convention”, implemented through the
International Child Abduction Remedies Act (““ICARA”), 42 U.S.C. § 9001 ef seg. On October
15, 2019, Respondent Bracha Leibowitz Stone (“Respondent”) responded to the factual allegations
of the Petition and opposed the return of the Minor Children to Israel. (ECF No. 29.) The parties
jointly filed a Statement of Stipulated Facts (“SSF”) on October 30, 2019. (ECF No. 38.) On
November 7, 2019, the Honorable Judge Zahid N. Quraishi, U.S.M.J., granted limited discovery,
to be produced on a rolling basis and to conclude no later than November 19, 2019. (ECF No. 45.)
The parties filed dueling motions for summary judgment on November 8, 2019. (ECF
Nos. 48, 49.) On the same day, the parties jointly filed an Additional Statement of Stipulated Facts
(“ASSF”). (ECF No. 46.) On November 18, 2019, Petitioner filed a memorandum in support of

his motion (ECF No. 55) and Respondent filed an opposition to Petitioner’s motion (ECF No. 56).
The Court held an evidentiary hearing on November 26, 2019 (“November 26 Hearing”). Having
heard testimony and having reviewed the relevant submissions, the Court now makes the following
findings of fact and conclusions of law! pursuant to Rule 52 of the Federal Rules” of Civil
Procedure. For the reasons set forth below, the Petition is denied.

1. FINDINGS OF FACT?

As an initial matter, the Court evaluates the credibility of the two parties based upon their
written submissions and the live testimony they gave at the November 26 Hearing. Overall, the
Court found Respondent to be a more credible witness. Although Petitioner generally appeared to
give honest answers on direct examination, his responses on cross-examination were far more
evasive and at times argumentative. The Court, accordingly, conferred greater weight to

Respondent’s testimony.

 

| To the extent any findings of fact are more appropriately categorized as conclusions of law, and
vice versa, they are adopted as such.

2 Hereinafter, all references to a “Rule” or “Rules” refer to the Federal Rules of Civil Procedure,
unless otherwise noted.

3 Much of the evidence upon which the Court must rely and make its determination was the
testimony of Petitioner and Respondent, which conflicted at times. In evaluating the testimony,
the Court undertook an individualized credibility assessment of each witness and assigned the
appropriate weight to the testimony based on the Court’s conclusions with respect to credibility.
In assessing the credibility of each witness, the Court has taken into consideration “how well each
witness was able to recall and describe the things testified to, the manner of the witness while
testifying, whether the witness had an interest in the outcome of the case or any bias or prejudice
concerning any party or matter involved in the case, how reasonable the witness’ testimony was
considered in light of all the evidence in the case, and whether the witness’ testimony was
contradicted by what that witness had said or done at another time, by the testimony of other
witnesses, or by other evidence.” Sasson v. Sasson, 327 F. Supp. 2d 489, 492 n.2 (D.N.J. 2004)
(internal citations omitted); see Silvestri v. Oliva, 403 F. Supp. 2d 378, 380 n.2 (D.N.J. 2005). In
general, unless otherwise noted, the Court found Respondent to be the more credible witness and
credited her testimony over that of Petitioner.
A. Background

Petitioner and Respondent are both United States citizens who were born in New Jersey.
(Resp’t Aff. §§ 3, 4, ECF No. 1-1.)* Both parties and the Minor Children are Orthodox Jews. (SSF
{ 6, ECF No. 38.) Nearly all of the parties’ close familial relatives live in the United States. (Resp’t
Aff. §§ 3-4.) Petitioner’s parents and one of his six siblings live in New Jersey. (SSF {jj 16-17.)
Respondent’s father and three of her eight siblings live in New Jersey. (id. §§ 11-14.) One of
Respondent’s siblings lives in Israel (SSF § 15), but none of Petitioner's siblings live in Israel (Tr.
70:16-17).°

Petitioner is a Talmudic scholar who began studying in Israel in or around 2010. (Pet.
{ 11, ECF No. 1.) Petitioner and Respondent met in Israel in August 2013, and married in a
religious ceremony in New York on December 5, 2013. (SSF ff 3-4.) The couple have three minor
children: D.S., age 5; R.S., age 3; and MLS., age 1.° Ud. $5.) Although the Minor Children were
born in Israel, they are solely citizens of the United States. (/d. {] 7-9.) Upon their births, Petitioner
and Respondent obtained Consular Reports of Birth Abroad and United States passports for each
of the Minor Children. (/a. § 19.) The parties also declined Israeli citizenship on behalf of the

Minor Children. (Tr. 144:5-8; SSF § 8; see also Resp’t Aff. { 4.) Throughout the duration of their

 

* On August 30, 2019, Respondent filed an Order to Show Cause against Petitioner in New Jersey
Superior Court, captioned Bracha Leibowitz Stone v. Yerucham Stone, No, FD-15-000195-20.
(SSF { 61.) Petitioner attached the filing as an Exhibit to his Petition and the Court references it to
provide context as needed.

5 The Court’s citations to the Rough Uncertified Transcript of the November 26 Hearing are
denoted, “Tr.”

° To protect the identity of the Minor Children, pursuant to Rule 5.2, the Court will not state their
names or dates of birth and refers to them in this Opinion by their initials.

a
2
marriage, the parties primarily resided in Israel and made frequent return trips to the United States.
(SSF {f 26-33.)'

B. Life in Israel

In or around August 2018, Petitioner signed a five-year lease on an apartment (“Israel
Apartment”), which was co-signed by one of Respondent’s brothers, Chesky Leibowitz.
(Te, 114:15-17, Tt. 113:2-13; SSF {ff 15, 25.) The parties subsequently invested the equivalent of
approximately $10,000 to renovate the apartment. (Pet. § 13.) The monthly rent for the apartment
is the equivalent of approximately $776.96. (ASSF § 4, ECF No. 46.)° Petitioner entered Israel
pursuant to an A2 student visa, which expires in 2023. (Pet. § 10.) The record does not reflect that
Petitioner has applied for any form of permanent Israeli residency. (See, e.g., id. at ff 7-8, 20-21.)
Petitioner’s Talmudic studies can encompass eight to eleven hours of study and lecture per day,
up to six days per week. (Tr. 4:5-12.) Petitioner testified he aspires to become “as accomplished
[a] Talmud scholar as [he] possibly can.” (Tr. 5:3-4.)

Respondent, as the spouse of an individual present on an A2 visa, is permitted to remain in

the country on an A4 accompaniment visa. (R-14, Tr. 159:9-11 .)° Because Petitioner is present in

 

7 The parties spent approximately five weeks in the United States in 2014 (SSF §{] 26-27):
approximately six weeks in 2015 (id. §| 28), approximately five to six weeks in 2016 (d.
©¢ 29-30), approximately four weeks in 2017 (/d. §§ 31-32), and approximately one week in 2018.
(Id. § 33.) The cost of these trips was usually split between the parents of the parties. (Tr.
112:23-113:1.)

8 Unlike other monetary figures, the parties only provide the rental cost in terms of Israeli shekels.
The Court used the exchange rate as of December 10, 2019, to convert the figure to U.S. Dollars,
for ease of comparison.

° The Court uses this naming convention to reference exhibits marked in evidence or admitted
during the November 26 Hearing. Exhibits denoted with an “R” are Respondent's Exhibits;
exhibits denoted with a “P” are Petitioner’s Exhibits; and exhibits denoted with a “J” are joint
exhibits. The Court includes the transcript citation for exh ibits discussed during the hearing.

4
i country.
Israel on a student visa. neither he nor Respondent 1s legally permitted to work in the ry

(SSF § 21; see also R-14.) While in Israel, Petitioner studied at Yeshiva Hagram and received a
stipend equivalent to $372.07 per month. (ASSF § 1.) This stipend was freely given by Yeshiva
Hagram, and Petitioner had no contractual right to any payments. (Tr. 57:2-9.) Beyond Petitioner's
stipend, the parties were supported almost entirely by their parents. Respondent's father sent
$1,000 dollars per month for the first five years of the parties’ marriage. (ASSF { 2.) Respondent’s
father, however, was no longer able to continue that level of financial support and discontinued
payments. (Tr. 155:16-18.) Petitioners parents contributed between $500 and $1,000 per month
and permitted the couple to use the family’s credit card. (ASSF § 3.) Petitioner testified his parents
granted the parties unlimited access to their credit card while Respondent testified that they were
limited to charging $500 per month. (Compare Tr. 39:6-14, with Tr. 155:14-15.) The Court did
not find Petitioner’s testimony on this subject credible. The Court, however, did find Respondent's
testimony credible.

The parties paint vastly different pictures of life in Israel. Respondent’s cousin, Baruch
Leibowitz, stated in his declaration that the parties’ “financial circumstances made it difficult for
them to feed and take care of their children.” (Decl. of Baruch Leibowitz § 3, J-33, Tr. 37:22-38:5.)
Respondent testified there were several times when the family could not afford to buy food for the
Sabbath. (Tr. 110:21-23.) Baruch Leibowitz also testified that he received multiple calls from
Respondent when the family could not afford any food other than the bread they had in their
apartment. (Tr. 185:25-186:1, 2.) To assist them, Baruch Leibowitz purchased the parties a freezer
full of chicken. (Tr. 186:2-4.) Petitioner denies this and testified there was never a time when it
was a challenge to feed or take care of the Minor Children. (Tr. 38:11-22.) The Court found

Respondent’s testimony on this subject to be more credible than Petitioner’s. Respondent alleges
that Petitioner “began exercising more and more control over [her], refusing to give [her] any
funds, or. . . allow [her] to buy any clothing” and also describes a general feeling of isolation.
(Resp’t Aff. §{ 5, 7-)

Beyond financial matters, Respondent and the Minor Children have great difficulty
communicating in Israel because they only speak English and do not speak Hebrew."
(Tr. 110:11-15.) While they lived in Israel, the parties’ eldest child, D.S., was enrolled in a
Yiddish-speaking school, a language she also does not speak. (Tr. 110:17-20.) Respondent testified
that D.S. struggled with the language barrier and was miserable when she came home from school.
(Tr. 110:19-21.) R.S., similarly, was enrolled in a school where she did not speak the language that
was primarily spoken at the institution. (Tr. 156:3-7.)

When the parties traveled within the country, they primarily did so either on foot or via
public transportation because they did not own a car. (Tr. 111:23-112:2; SSF { 22.) Although
Respondent does have a sibling, Chesky Leibowitz, who lives in Israel, she avers that “|Petitioner|
rarely allowed [her] to visit [him].” (Resp’t Aff. § 3.) The parties usually celebrated the Sabbath
alone. (Tr. 116:7.) If they did have company, their guests were usually friends of Petitioner.
(Tr. 116:8-9.) Although the Court does not believe Petitioner was directly dishonest in his
testimony, it does find his responses failed to provide a complete and accurate account of the
family’s life in Israel. The Court found Respondent’s testimony on this subject highly credible.

In February 2019, Respondent told Petitioner that a family emergency required her to
return to New Jersey. (Resp’t Aff. § 8.) Respondent testified that she fabricated the story because
she “was pretty much sure that [Petitioner] would not allow [her] to leave if [she] were to tell him

the truth of why [she] was leaving.” (Tr. 1 10:1-3; see also Resp’t Aff. § 8.) On February 23, 2019,

 

'0 Respondent testified that she is able to read Hebrew. (Tr. 111:13-14.)
6
Respondent flew to the United States, along with M.S., on roundtrip tickets, with a stated return
date of March 7, 2019. (SSF § 37.)

Cy Post-February 23, 2019

Upon Respondent’s arrival to the United States, the parties engaged in a telephone
conversation wherein Respondent admitted her deception to Petitioner. (Tr. 41:14-15.) Respondent
told Petitioner that the actual reason for her trip to the United States was personal unhappiness and
that she felt she needed “a break.” (Tr. 42:1-3, Tr. 116:18.) Respondent asked Petitioner to travel
to the United States so the two could share “vacation time” together, indicating she thought such
a trip might ease her personal unhappiness. (Tr. 67:3-8.) On February 27, 2019, Petitioner left D.S.
and R.S. with a babysitter and flew to the United States on a roundtrip ticket, with a planned return
date of March 7. 2019. (SSF 4 38.) Respondent expressed to Petitioner that she wished to spend a
few additional days in the United States and asked him to return to Israel and resume caring for
D.S. and RS. (Pet. § 23.) On March 7, 2019, Petitioner returned to Israel, leaving Respondent and
MSS. in New Jersey. (Tr. 68:3-5; SSF § 39.) After Petitioner arrived in Israel, the parties had a
telephone conversation wherein Respondent admitted she did not know if she “ha[d] the strength
to go back to [her] life [in Israel.]” (Tr. 119:12-18.) She asked Petitioner to return to the United
States “at least until after Passover” so they could “work things out together and try to stabilize
[their marriage.]” (Jd.) On March 14, 2019, Petitioner, D.S., and R.S. flew to the United States on
roundtrip tickets, with a planned return date of April 30, 2019. (SSF 4 40.) Petitioner, D.S., and
R.S. never used the return tickets. (Tr. 82:8-17.) Prior to traveling. Petitioner did not pack up
property in the Israel Apartment and did not bring all of D.S. and R.S.’s belongings with them.

(Tr. 17:18-18:6.)
On or about March 24, 2019, once all five members of the family were present in New
Jersey, Respondent informed Petitioner that she would not return to Israel. (Tr. 61:1-12.) Petitioner
testified that after this pronouncement, he never agreed to remain personally in the United States,
nor did he explicitly agree that the Minor Children would remain in the United States.
(Tr. 20:15-21.) The Court found Petitioner’s testimony on this subject to be credible. Respondent
admits Petitioner never expressed a desire to remain in the United States. (Tr. 127:1-3.)
Respondent further testified that while she knew Petitioner preferred to live in Israel, she “thought
he decided to put our family as a preference before his preference of living in Israel.”
(Tr. 127:4-12.) The Court also found Respondent’s testimony to be credible. The Court,
nevertheless, found that Petitioner’s subsequent actions demonstrated his willingness to remain in
the United States and vitiated any explicit opposition he may have previously expressed.

On or about March 25, 2019, D.S. began attending kindergarten at Yeshiva Meoros Rochel
Leach School (“Meoros”), in Lakewood, New Jersey. (Decl. of Rabbi Avrohom Landau 4 7, J-28,
Tr. 157:9.) Meoros was operated by Rabbi Avrohom Landau (“Rabbi Landau”), a cousin of
Respondent. (/d. § 4.) Rabbi Landau waived D.S.’s tuition as a favor to the family. (/d.) D:S.
attended Meoros until the end of the school year, on or around June 21, 2019. U/d. § 7.) On or about
March 28, 2019, R.S. began attending Rivkie Schuster Play Group, where her preschool teacher
described her as a “social, very alert child and eager learner.” (Decl. of Rivkie Schuster { 5. 7,
J-30, Tr. 157:9.) At some point during March 2019, Petitioner began attending lectures on the

Talmud at Kollel Eitz Chaim (the “Kollel”), in Lakewood, New Jersey.'' (Tr. 75:13-14.)

 

'l A Kollel is an institution where Orthodox Jewish men “pursue their advanced . . . Talmudic
studies.” (Tr. 75:15-18.)
During their time in the United States, until or around May 14, 2019, the parties primarily
lived in the basement of Menachem Leibowitz, Respondent’s brother, in Toms River, New Jersey.
(Tr. 61:11-12, Tr. 67:21-23.) In April 2019, the parties executed a month-to-month lease on an
apartment in Lakewood, New Jersey (“Lakewood Apartment”), to begin on May 14, 2019. (SSF
{ 48.) On or about April 12, 2019, Petitioner submitted an application to the appropriate New
Jersey state entities for Medicaid and other benefits. (Tr. 22:3-14.) To secure these benefits,
Petitioner averred on the application forms that he, Respondent, and the Minor Children were all
residents of New Jersey. (Tr. 58:4-17.) Throughout the time the parties were renting the Lakewood
Apartment, Petitioner continued to pay rent, utilities, and local taxes for the Israel Apartment.
(Tr. 55:19-24.) The money to make these payments came from his parents. (Tr. 55:25-56:1.)

At some point during the Spring of 2019, Petitioner sought to secure a position at the Kollel.
(ASSF § 5.) To that end, Petitioner requested Baruch Leibowitz’s assistance with securing a study
position at the Kollel. (/d.) Baruch Leibowitz’s father had been a longtime friend of Rabbi Moshe
Shimon Shapiro (“Rabbi Shapiro”), the head of the Kollel. (Decl. of Baruch Leibowitz 4.) Baruch
Leibowitz agreed to reach out to Rabbi Shapiro and on May 1, 2019, Petitioner had an interview
at the Kollel. (Tr. 75:24-25; see also Decl. of Baruch Leibowitz § 4.) Baruch Leibowitz averred in
his sworn declaration that he understood Petitioner to be seeking a long-term, permanent position
at the Kollel, and because of that, he agreed to facilitate Petitioner’s introduction to the highly
respected Rabbi Shapiro.'” (Decl. of Baruch Leibowitz § 5.) Petitioner also sought assistance to

secure a study position from some of his friends who studied at the Kollel. (Tr. 77:12-17.)

 

!2 Baruch Leibowitz stated in his Declaration: “Rabbi Shapiro’s Kollel is a very respected institute
of Jewish learning, and [Petitioner] was eager to be accepted there. I arranged for an interview to
be had, and I endorsed [Petitioner] as a student. I understood [Petitioner] sought a permanent
position. If he had ever indicated otherwise, I would not have requested that Rabbi Shapiro meet
with him.” (Decl. of Baruch Leibowitz § 5.)
Ultimately, Petitioner was placed on a wait list for admission. (Tr. 76:10-12.) On May 5, 2019,
Petitioner began studying at Yeshivas Be’er Yitzchok in Elizabeth, New Jersey. (Tr. 83:11-84:1.)

In or around May 2019, Petitioner spoke with Rabbi Sruly Blobstein (“Rabbi Blobstein”)
about potentially securing a job for Respondent. (ASSF 4 9.) Petitioner informed Rabbi Blobstein
that Respondent had told him she did not wish to return to Israel. (Decl. of Rabbi Sruly Blobstein
4 5, J-32.) Rabbi Blobstein put Petitioner in contact with the owner of the Rockabye Baby Nurse
Agency (“Rockabye Agency”). (/d. {J 5-6: see also ASSF § 10.) Respondent was hired at the
Rockabye Agency at the end of May 2019. (Decl. of Rabbi Sruly Blobstein § 6.) Petitioner testified
that he sought out this particular opportunity for Respondent in part because the Rockabye Agency
had a satellite office in Israel. (Tr. 104:11-18.) Petitioner further stated he thought there was a
possibility that this job could continue “in Israel when [he] returned.” (/d.) The Court did not find
Petitioner’s testimony on this subject credible, particularly given Petitioner’s prior
acknowledgement that his student visa and Respondent’s accompaniment visa legally preclude
them from earning income in Israel.

Between May and August 2019, Petitioner attempted, unsuccessfully, to sublet the Israel
Apartment. (Tr. 99:6-15.) On July 1, 2019, Petitioner traveled to Israel for the unveiling of his
grandmother’s grave, leaving the Minor Children with Respondent in New Jersey for ten days
before returning to the United States. (SSF § 52.) Towards the end of July, after Petitioner returned
to the United States, Respondent moved out of the Lakewood Apartment, leaving the Minor
Children in Petitioner’s overnight care. (Tr. 132:4-7; Tr. 60:8-13.) Respondent testified the parties
were fighting frequently and she did not want to upset the Minor Children. (Tr. 132:9-15.)
Respondent described a home environment where Petitioner “badgers [her], belittles [her], and

exercises 24/7 control over [her]” and notes that Petitioner is “harsh and . . . punitive when his

10
demands are not met.” (Resp’t Aff. f¥ 14-15.) After leaving the Lakewood Apartment, Respondent
would pick up the Minor Children “from either day camp [or] the babysitter” and then watch them
during the afternoon. (Tr. 132:22-133:1.) The parties and the Minor Children would have dinner
together at the Lakewood Apartment before Respondent departed for the night. (Tr. 133:2-8.) This
arrangement continued for approximately three weeks. (Tr. 133210)

On or around August 11, 2019, Respondent resumed living in the Lakewood Apartment.
(Tr. 91:24-92:3.) At some point prior to August 22, 2019, Petitioner took exclusive possession of
the Minor Children’s passports and refused to return them to Respondent. (Tr. 92:8-15.) In addition
to the passports, Petitioner was in possession of the Minor Children’s Social Security cards, birth
certificates. and Medicaid cards. (Resp’t Aff. {| 17.)

In the period after Respondent returned to the Lakewood Apartment, Respondent alleges
Petitioner threatened to take the Minor Children back to Israel, over her objection. (/d. § 12.) On
or about August 22, 2019, without informing Petitioner, Respondent moved herself and the Minor
Children out of the Lakewood Apartment and back into Menachem Leibowitz’s home.
(Tr.135:18-24: Resp’t Aff. § 13.) Petitioner avers that he returned home one afternoon to the
Fale Apartment, found the Minor Children missing, and observed Respondent and
Menachem Leibowitz removing suitcases filled with “clothing and possessions.” (Pet. { 34.) Later,
Petitioner contacted Respondent and asked for permission to visit with the Minor Children.
(Tr. 136:5-12.) Respondent stated she was happy to arrange parenting time for Petitioner, on the
condition that he surrender the Minor Children’s passports, Medicaid cards, and other documents
to a third party. (Tr. 136:9-12.)

Respondent alleges that Petitioner then stole her iPhone and refused to return it to her.

(Resp’t Aff. § 17.) Petitioner denies this claim. (Tr. 95:20-23.) When confronted, on cross-

11
examination, with the allegation that a phone application identified the location of Respondent’s
stolen iPhone as being at the home of Petitioner’s parents, Petitioner responded, “that would be
very troubling.” (Tr. 96:1-7.) The Court did not find Petitioner’s answer to this question or his
denial of culpability credible and found his answer was given in a mocking tone. Respondent also
described her fear that Petitioner was attempting to access or already had accessed her personal
communications. (Resp’t Aff. { 14.) At some point in the week preceding the hearing, Petitioner
had a phone conversation where he told one of Respondent’s friends that divorce was “on his
mind” upon his potential return to Israel.!? (Tr. 86:1-11.)

On or about September 5, 2019, D.S. began another year of kindergarten at Meoros. (Decl.
of Rabbi Landau § 7.) One of D.S.’s teachers at Meoros stated that D.S.’s “reading and writing
skills were not strong enough for her to advance to [the next grade level]” and, therefore, she would
be repeating kindergarten. (Decl. of Basya Bamberger { 5, J-27, Tr. 157:8.) Basya Bamberger also
noted that despite this, D.S. is a “happy and imaginative child” who is “thriving” in the school
environment. (/d. 6.)

On September 12, 2019, Petitioner filed the instant petition. On September 27, 2019, the
Court took possession of travel and identification documents for the Minor Children, pursuant to
a joint stipulation between the parties. (Joint Stipulation, ECF No. 18.) On October 17, 2019,
Petitioner served Respondent with a copy of an Israeli Custody Complaint, filed in Family Court
in Israel, seeking a custody determination by that court (“Israeli Family Court Filing”). (ECF No.

33-2.)"4

 

3 Tt is unclear to the Court whether a divorce would render Respondent’s A4 accompaniment visa
invalid and require her expulsion from Israel.
\4 The case is captioned, Yerucham Stone v. Bracha Tova Stone, No. 61 330-09-19.

12
Il. CONCLUSIONS OF LAW

A. Jurisdiction

The Court has jurisdiction under 22 U.S.C. § 9003(a) which provides, in relevant part, that
“Tt]he courts of the States and the United States district courts shall have concurrent original
jurisdiction of actions arising under the Convention.” The United States and Israel are “contracting
states” under the terms of the Convention. See, e.g. Mozes v. Mozes, 239 F.3d 1067, 1070 (9th Cir.
2001). This Court, accordingly, has jurisdiction over this matter.

B. Hague Convention Overview

The Hague Convention “was adopted in 1980 in response to the problem of international
child abductions during domestic disputes.” Abbott v. Abbott, 560 U.S. 1, 8 (2010). Under the
Convention, district courts have the authority to order the return of a child who has been
wrongfully removed or retained. See Karkkainen y. Kovalchuk, 445 F.3d 280, 287 (3d Cir. 2006).
The Convention’s primary objectives are “to secure the prompt return of children wrongfully
removed to or retained in any Contracting State” and “to ensure that rights of custody and of access
under the law of one Contracting State are effectively respected in the other Contracting State.”
Hague Convention art. 1. The petitioner bears “the initial burden of showing that the child was
habitually resident in a State signatory to the Convention and was wrongfully removed to a
different State, as defined by Article 3” of the Convention. Monzon v. De La Roca, 910 F.3d 92,
96 (3d Cir. 2018).

Under the Convention, the removal or retention of a child is wrongful, where:

(a.) it is in breach of rights of custody attributed to a person, an
institution or any other body, either jointly or alone, under the law

of the State in which the child was habitually resident immediately
before the removal or retention; and

13
(b.) at the time of the removal or retention, those rights were actually
exercised, either jointly or alone, or would have been so exercised
but for the removal or retention.
Hague Convention art. 3. The petitioner must prove by a preponderance of the evidence that the
removal or retention was wrongful. 42 U.S.C. § 9003(e)(1). It is well settled that the Convention
was not “designed to settle international custody disputes, but rather to restore the status quo prior
to any wrongful removal or retention, and to deter parents from engaging in international forum
shopping in custody cases.” Karkkainen, 445 F.3d at 287 (3d Cir. 2006) (citing Baxter v. Baxter,
423 F.3d 363, 367 (3d Cir. 2005)).
Ly Prima Facie Case for Wrongful Removal or Retention of the Minor Children
The Third Circuit has articulated four considerations relevant to determine whether a
removal or retention was wrongful. Courts should consider: (1) when the removal or retention at
issue occurred, (2) the child’s place of habitual residence immediately prior to the removal or
retention, (3) whether the removal or retention violated the petitioner’s custody rights, and
(4) whether the petitioner was exercising those rights at the time of removal or retention. Baxter,
423 F.3d at 368: see also Mozes, 239 F.3d at 1070.
If the petitioner successfully makes out a prima facie case of wrongful removal or retention,
“the burden shifts to the respondent to prove an affirmative defense against the return of the child
to the country of habitual residence.” Tsai-Yi Yang v. Fu-Chiang Tsui, 499 F.3d 259, 271 (3d Cir.
2007) (internal quotations omitted). Even if a respondent is able to demonstrate that a defense
applies, courts have the discretion to order the return of the child. Feder v. Evans-Feder, 63 F.3d

217, 226 (3d Cir. 1995).

14
i: Date of Removal or Retention

The date of removal or retention is “the date beyond which the noncustodial parent no
longer consents to the [children’s] continued habitation with the custodial parent and instead seeks
to reassert custody rights, as clearly and unequivocally communicated through words, actions, or
some combination thereof.” Blackledge v. Blackledge, 866 F.3d 169, 179 (3d Cir. 2017), cert.
denied, 138 S. Ct. 1449 (2018). The date of removal or retention “establish[es] the relevant date
of [the children’s] habitual residence for purposes of the Convention.” Karkkainen, 445 F.3d at
290. “[R]emoval refers to the parent’s physical taking of the child out of the country; [] retention
refers to the parent’s keeping the child out of the country.” De La Vera v. Holguin, No. 14-4372,
2014 WL 4979854, at *6 (D.N.J. Oct. 3, 2014) (citing Baxter, 423 F.3d at 369).

2. The Children’s Habitual Residence Immediately Prior to Such
Removal or Retention

The term “habitual residence” is not specifically defined by the Hauge Convention. Whiting
v. Krassner, 391 F.3d 540, 546 (3d Cir. 2004). “The inquiry into a child’s habitual residence is not
formulaic: rather, it is a fact-intensive determination that necessarily varies with the circumstances
of each case.” Jd. “Though the Courts of Appeals have employed slightly different tests for habitual
residence, each test has in common the goal of determining where a child’s home is at the time of
removal or retention.” Karkkainen, 445 F.3d at 291. “These tests facilitate the primary objective
of the Hague Convention: to ensure stability in a child’s family and social environment.” /d. In the
Third Circuit, a child’s habitual residence is the place “where he or she has been physically present
for an amount of time sufficient for acclimatization and which has a ‘degree of settled purpose’
from the child’s perspective.” Feder, 63 F.3d at 224. Courts balance the “child’s circumstances in
that place and the parents’ present, shared intentions regarding their child’s presence there.” Jd.

“This approach considers a child’s experience in and contacts with her surroundings, focusing on

15
whether she “develop[ed] a certain routine and acquire[d] a sense of environmental normalcy” by
“form[ing] meaningful connections with the people and places [she] encountered” in a country
prior to the retention date. Karkkainen, 445 F.3d at 291-92 (quoting Whiting, 391 F.3d at 550-51);
see also Mozes, 239 F.3d at 1078-79 (describing acclimatization as being “firmly embedded in the
new country” or “being well-adjusted in one’s present environment”).

“The first step towards acquiring a new habitual residence is forming a settled intention to
abandon the one left behind.” Maxwell v. Maxwell, 588 F.3d 245, 251 (4th Cir. 2009). When
determining whether a change has occurred, courts will consider whether there has been “an actual
change in geography” and a “passage of an appreciable period of time, one sufficient for
acclimatization” by the children to the new environment. Papakosmas v. Papakosmas, 483 F.3d
617, 622 (9th Cir. 2007) (quoting Mozes, 239 F.3d at 1078).

3 Whether Respondent’s Removal or Retention of the Child Breached
Petitioner’s Custody Rights Under the Law of the Contracting State

“Custody rights, under the Hague Convention, ‘include rights relating to the care of the
person of the child and, in particular, the right to determine the child’s place of residence.”
Tsai-Yi Yang, 499 F.3d at 275 (citing Hague Convention art. 5(a)). To determine whether a
petitioner had custody of a child, courts examine “the country of origin’s custody laws to determine
whether the party seeking the child’s return had custody rights in that country . . . at the time the
child was [retained].” In re Application of Adan, 437 F.3d 381, 391 (internal quotation marks and
citation omitted). A removal or retention is “wrongful” where “it is a breach of the rights of custody
attributed to a person . . . under the law of the State in which the child was habitually resident

immediately before the wrongful removal or retention.” Hague Convention art. 3(a).

16
4. Whether Petitioner was Exercising His Custody Rights at the Time of
Retention

In the Third Circuit, the burden on the petitioner to establish that he was exercising his
custody rights is a low one. Holguin, 2014 WL 4979854, at *9; see also Friedrich, 78 F.3d at
1065-66 (finding the test for the non-exercise of custody rights was stringent). “Very little is
required of the applicant in support of the allegation that custody rights have actually been or
would have been exercised. The applicant need only provide some preliminary evidence that he or
she actually exercised custody of the child, for instance, took physical care of the child.” Adan,
437 F.3d at 391 (citation omitted).

D. Analysis

Petitioner asserts that this is a case of both wrongful removal, as to M.S., and wrongful
retention as to all of the Minor Children. (Pet. Mot. 5. ECF No. 48.) The Court addresses each of
Petitioner’s arguments in turn.

1. The Wrongful Removal of MLS.

Petitioner argues that Respondent wrongfully removed M.S. to the United States on
February 23, 2019, when she traveled to New Jersey after lying to Petitioner about the reason for
her trip. First, the Court must determine M.S.’s habitual residence and the date of the alleged
removal. Baxter, 423 F.3d at 368. Here, MLS. is one year old and has lived nearly his entire life in
Israel, except for one trip to the United States. The Court, therefore. finds M.S.’s habitual residence
immediately preceding his removal to the United States was Israel. Respondent traveled with M.S.
from Israel to the United States on February 23, 2019. The date of the alleged wrongful removal
as to M.S.. therefore, is February 23, 2019.

The critical inquiry for this analysis, therefore, is whether the removal was “wrongful.” As

noted, supra, a removal or retention is wrongful when it breaches the custody rights of a parent

Lf
who is exercising those rights. Hague Convention art. 3(a). Although Petitioner was no doubt
exercising his custody rights with regard to MLS., the Court finds that Respondent’s removal of
MS. to the United States did not breach or otherwise impair those rights. While Respondent’s
stated reason for traveling to the United States was false, Petitioner consented to M.S. traveling
with her. Moreover, shortly after arriving in the United States, Respondent called Petitioner and
explained that the reason she had given for her trip was false. Respondent's misrepresentation as
to her personal impetus for the trip. alone, does not constitute a wrongful removal. See, e.g., Roche
y. Hartz, 783 F. Supp. 2d 995, 1002 (N.D. Ohio 2011) (finding respondent-mother’s use of
“misrepresentation to induce [petitioner-father] into agreeing to the trip” did not constitute a
wrongful removal).

Respondent further invited Petitioner to come to the United States so that the parties might
be able to enjoy a short vacation and work on their marital difficulties. On February 27, 2019,
Petitioner traveled to the United States and met with Respondent. Petitioner has never alleged
Respondent denied him access to M.S. during this time. On March 7, 2019, Petitioner left M.S. in
New Jersey with Respondent and returned to Israel. At no point during this time period, nor during
the months preceding August 22, 2019, did Petitioner express to Respondent that he no longer
consented to M.S.’s continued habitation with her in New Jersey. Nor did Respondent prevent
Petitioner from exercising his legal custody rights. The Court, accordingly, finds that as of
February 23, 2019, Petitioner’s custody rights were not breached. The Court, therefore, finds that
M.S. was not wrongfully removed from Israel.

2a The Wrongful Retention of the Minor Children
Petitioner argues that all the Minor Children were wrongfully retained by Respondent, in

violation of his custody rights.

18
a. Whether Petitioner was Exercising His Custody Rights at the Time
of the Retention

Here, there is no dispute among the parties that both Petitioner and Respondent were
exercising their custody rights throughout the duration of the relevant time period. The Court,
accordingly, omits a detailed discussion of this portion of the framework from its analysis.

b. Date of Retention

As with Petitioner’s claim of wrongful removal of M.S., the Court begins by determining
the date the alleged wrongful retention of the Minor Children occurred. Petitioner argues that by
the time the Petition was filed, the “[Minor Children] had been definitively wrongfully retained in
the United States [for] approximately four and one[-]half months.” (Pet’r’s Mot. 8.) Petitioner’s
assertion would place the date of wrongful retention at some time towards the end of April or early
May 2019. This date, however, conflicts with Petitioner’s Israeli Family Court Filing. wherein he
stated that as of August 22, 2019, “[Respondent had] been preventing him from having any access
to [the Minor Children]” and erroneously stated Respondent was illegally holding the Minor
Children in New York. (Israeli Family Court Filing {| 29-30; see also Tr. 94:3-14.) Furthermore,
this assertion conflicts with the actions taken by Petitioner subsequent to the alleged
wrongful retention.

A child is wrongfully retained on “the date beyond which the noncustodial parent no longer
consents to the child’s continued habitation with the custodial parent and instead seeks to reassert
custody rights, as clearly and unequivocally communicated through words, actions, or some
combination thereof.” Blackledge, 866 F.3d at 179. Here, although Petitioner may have expressed
a desire to return to Israel, he never unequivocally communicated to Respondent that he no longer
consented to the Minor Children’s habitation with Respondent in New Jersey. To the contrary,

Petitioner took many actions, including renting and moving into the Lakewood Apartment with

19
Respondent, seeking a permanent position at the Kollel, and completing a Medicaid application
for the Minor Children, that indicated, at least, his temporary acceptance of the Minor Children’s
New Jersey residency. The Court finds, then, that the date of retention was not until August 22,
2019, when Respondent took the Minor Children from the Lakewood Apartment to Menachem
Leibowitz’s Home, that Petitioner withdrew his consent for the Minor Children’s co-habitation
with Respondent. Accordingly, for the purposes of the habitual residence analysis, the relevant
date is August 22, 2019. See Karkkainen, 445 F.3d at 290 (holding the date of retention establishes
the relevant date for determining a child’s habitual residence, for purposes of the Hague
Convention); see also Blackledge, 866 F.3d at 179 (holding that because the petitioner never
“clearly and unequivocally withdrew his prior consent,” the date of retention was the date the
petition was filed).
Cc. Habitual Residence

Turning to the analysis of the Minor Children’s habitual residence, Petitioner encourages
the Court to adopt the holding articulated by the Ninth Circuit in Mozes. In Mozes, the petitioner
and respondent were Israeli citizens who had four children. 239 F.3d at 1069. The parties agreed
their children “would profit from a chance to attend school” in the United States. Id. \n April 1997,
respondent-mother traveled with the four children to Beverly Hills where she “leased a home,
purchase automobiles and enrolled the children in school.” /d. In the subsequent dispute, the parties
agreed that petitioner-father had consented to a fifteen-month stay in the United States. Jd. One
year after respondent and the children arrived in the United States, respondent filed a civil action
in Los Angeles County Superior Court, “seeking a dissolution of the marriage and custody of the
children.” Jd. Petitioner subsequently filed a petition in federal court under the Hague Convention.

Id. The district court denied his petition. Jd. The Ninth Circuit overturned the district court’s ruling,

20
finding that it had given insufficient weight to the importance of shared parental intent under the
Hague Convention. Jd. at 1081. The Mozes court held that for a child to acquire a new habitual
residence, the prior habitual residence must be “effectively abandoned by the shared intent of the
parents.” Jd. at 1082. Petitioner further relies on Tsai-Yi Yang, where the Third Circuit adopted the
holding of the Mozes court that a prior habitual residence “must be effectively abandoned by the
shared intent of the parents for [the child] to acquire a new habitual residence.” Tsai-¥i Yang, 499
F.3d at 272.

Petitioner asserts that there was never a shared intent between the parties to abandon Israel
as the Minor Children’s habitual residence. (Pet’r’s Mot. 9.) Petitioner points to the lease the
parties maintained on the Israel Apartment, the possessions they left behind in Israel, Respondent's
admitted deception, and Petitioner’s consistent desire to return to Israel as evidence supporting
this claim. (/d.)

Petitioner’s argument is unconvincing. The sum total of his actions, considered along with
the acclimatization of the Minor Children, lead this Court to conclude that as of August 22, 2019,
the Minor Children’s habitual residence was New Jersey.

“To invoke the protection of the Convention, the taking or retention of a minor child must
have occurred from a place where the child habitually resides.” Meredith v. Meredith, 759 F. Supp.
1432, 1436 (D. Ariz. 1991). When “a child’s initial move from an established habitual residence
[is] clearly intended to be for a specific, limited duration,” courts will generally find that the move
does not constitute a change in habitual residence. Whiting, 391 F.3d at 549. When a move includes
“a degree of settled purpose” courts have found that a child’s habitual residence has changed. /d.
This “settled purpose” may be for a limited period of time and does not require an intention to stay

in the new location indefinitely. Feder, 63 F.3d at 223-24. Courts have considered various

21
motivations, including *[e]ducation, business or profession, employment, health, [and] family”
when determining if a change in habitual residence has occurred. Id, “In cases where there is a
dispute regarding a child’s habitual residence, the representations of the parties cannot be accepted
at face value, and courts must determine [habitual residence] from all available evidence.”
Maxwell, 588 F.3d at 252 (internal quotations omitted).

Here, while the Court agrees that the Minor Children’s presence in New Jersey was initially
sntended, at least by Petitioner, to be for a limited period of time, their continued presence in the
state, coupled with numerous actions taken by the parties, including Petitioner, constitutes a
sufficient degree of settled purpose to change their habitual residence. Petitioner testified that it
was always his desire to return to Israel. However, his repeated agreement to remain in New Jersey,
his attempt to secure a position at the Kollel, his signing and repeated renewal of a month-to-month
lease for the Lakewood Apartment, his efforts to find Respondent a paying job in New Jersey, and
his application for New Jersey state Medicaid benefits in which he represented that he was a
resident of New Jersey, evidence, at a minimum, an intention to reside in New Jersey fora limited
period of time. As to Respondent's intent, she repeatedly asserted her desire for the Minor Children
to live in New Jersey. (See, e.g., Tr. 127:13-18.)

As to MS., the court in Karkkainen held that “shared parental intent that a very young
child will reside in a new country, even for a limited period of time, is sufficient to establish the
child’s habitual residence in that country.” 445 F.3d at 296 (citing Whiting, 391 F.3d at 549; Feder,

63 F.3d at 223). The Court finds that there was shared parental intent between Petitioner and

Respondent that M.S. reside in the United States, for at least a limited period of time. Here,
although Petitioner claims M.S. was wrongfully removed on February 23, 2019, he subsequently

traveled to the United States, spent time with Respondent and MLS. and then left them both in the

22
United States and returned to Israel. After the entire family was present in the United States,
Petitioner lived with Respondent and the Minor Children and sought a permanent position at the
Kollel. While Petitioner may have harbored a desire to ultimately return to Israel, his actions
clearly establish his intent for M.S.. and the rest of the Minor Children, to reside for a limited
period in New Jersey. The Feder court also noted that familial motivations could be considered
when determining if a settled purpose existed. 63 F.3d at 223-24. Petitioner testified that part of
the reason he remained in New Jersey was to “keep the family together.” (Tr. 58:22-59:9.)
Petitioner’s desire to return to Israel is not, without more. sufficient to alter his demonstrated
shared intent that the Minor Children remain in New Jersey for a limited period of time.

After conducting a fact-intensive analysis, the Court finds that there was shared parental
intent to remain in New Jersey, for at least a period of time. There was, therefore, shared parental
intent to abandon Israel as the Minor Children’s habitual residence and establish New Jersey as
their new habitual residence.

The Court balances the “shared parental intent” with the “acclimatization of the child,” in
reaching its determination in this case. See Whiting, 391 F.3d at 546. “While [the admonitions of
Mozes] are well taken, and courts should analyze the intentions of the parents, a court can not lose
sight of the fact that the focus of the Convention is on the child.” Menechem v. Frydman-
Menachem, 240 F. Supp. 2d 437, 445 (D. Md. 2003). “While the intent of the parents is therefore
clearly relevant, the factual circumstances attendant to the life of the child are equally important
and relevant.” Jd. Turning to the perspectives of the Minor Children, when “child[ren are] old
enough ‘to develop a certain routine and acquire a sense of environmental normalcy,’

acclimatization becomes the central inquiry.” Blackledge, 866 F.3d at 181 (quoting Whiting, 391

23
F.3d at 550-51). Because the issue of habitual residence is a fact-intensive inquiry, courts have not
articulated a bright-line rule as to when a child is old enough to develop a set routine. /d.

In Whiting, the Third Circuit found that a four-year-old child possessed this ability because
he was “able to develop a certain routine and acquire a sense of environmental normalcy” and was
“not only aware of those around him, but [was] able to form meaningful connections with the
people and places he encounter[ed] each day.” Whiting, 391 F.3d at 550-51. A child who reaches
this age of maturity is “capable of being firmly rooted in a new country,” and, accordingly, a court
will “attach greater significance to acclimatization and give less weight to shared parental intent.”
Blackledge, 866 F.3d at 181 (internal quotations omitted).

Here, the Court finds that D.S. has developed a set routine and acquired a sense of
environmental normalcy. Unlike when she was in Israel, D.S. is attending a school in New Jersey
where she speaks the language in which the classes are instructed. She can interact with teachers
and fellow students, something that was very difficult for her when she resided in Israel. D.S.’s
inability to communicate in the language spoken at her Israeli school forced her to repeat
kindergarten in the United States. (Decl. of Basya Bamberger { 5.) Ms. Bamberger also noted that
despite this impediment, D.S. is currently “thriving” in the school environment. (Jd. { 6.)

Finally, because R.S. is three years old, the Court considers both the “very young child”
standard articulated in Karkkainen, and the acclimatization factors it considered for D.S. As with
M.S., there was a shared parental intent for R.S. to remain in New Jersey for at least a limited
period of time. Turning to the acclimatization factors, R.S.’s preschool teacher described her as
being a “social, very alert child and eager learner” who had “many friends at school.” (Decl. of
Rivkie Schuster § 7.) Considering R.S.’s young age and her rapid acclimation to an educational

environment where she is able to speak the language, the Court finds R.S. has developed a set
routine and acquired a sense of environmental normalcy. Due to these factors, the Court finds
R.S.’s habitual residence on August 22, 2019 was New Jersey.

The Court has carefully weighed both the evidence of shared parental intent and the
acclimatization of the Minor Children, and finds the Minor Children were habitually resident in
New Jersey on August 22, 2019.

d. Whether the Retention of the Minor Children Breached
Petitioner’s Custody Rights

Having determined the Minor Children were habitually resident in New Jersey on August
22, 2019, the Court considers whether Respondent’s retention breached Petitioner's custody rights
and was, therefore, “wrongful.” See Feder, 63 F.3d at 225. Because the Court finds the Minor
Children were habitually resident in New Jersey on the date of the alleged retention, the Court
finds Petitioner’s custody rights were not breached and, therefore, the retention was not wrongful
under the Hague Convention. See, e.g., Blackledge, 866 F.3d at 188 (holding that because the child
was a habitual resident of the United States immediately prior to the retention date, the “retention
therefore was not wrongful under the Hague Convention”); Karkkainen, 445 F.3d at 298 (same);
Sasson, 327 F. Supp. 2d at 501-02 (same); Holder v. Holder, 392 F.3d 1009, 1021 (9th Cir. 2004)
(same): see also Meredith, 759 F. Supp. at 1436 (“[t]o invoke the protection of the Convention,
the taking or retention of a minor child must have occurred from a place where the child

habitually resides”).

25
The Court, therefore, holds the Minor Children were not wrongfully retained by
Respondent in New Jersey. Because M.S. was not wrongfully removed and because the Minor
Children were not wrongfully retained, the Court, accordingly. denies the Petition.

Il. CONCLUSION

Based on the foregoing, and for other good cause shown, the Petition is denied. The Court

will issue an Order consistent with this Memorandum Opinion.

s3/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: December 12. 2019

 

15 Respondent raises several affirmative defenses recognized by the Convention: (1) Petitioner
consented to the Minor Children’s residence in New Jersey (Resp’t Opp’n Br. § 59, ECF No. Zs
see Hague Convention art. 13(a)); (2) Petitioner acquiesced to the Minor Children’s residence in
New Jersey (/d. § 60; see Hague Convention art. 13(a)); (3) the Minor Children have developed a
significant connection to the State of New Jersey, have become accustomed to the environment,
and are otherwise “well-settled” in New Jersey; (Ud. { 62; see Hague Convention art. 12); and
(4) return of the Minor Children would violate public policy and fundamental principles relating
to the protection of human rights (Id. § 63; see Hague Convention art. 20). Because the Court finds
Petitioner did not establish a prima facie case for a wrongful removal or retention, the Court does
not reach the merits of Respondent's asserted affirmative defenses.

26
